344 S.C. 83 (2001)
543 S.E.2d 559
In the Matter of Richard A. BLACKMON, Respondent.
No. 25259.
Supreme Court of South Carolina.
Submitted February 13, 2001.
Decided March 12, 2001.
Henry B. Richardson, Jr., and Assistant Deputy Attorney General J. Emory Smith, Jr., both of Columbia, for the Office of Disciplinary Counsel.
*84 Paul L. Held, of Sumter, for respondent.
PER CURIAM:
In this attorney disciplinary matter, respondent and the Office of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by Consent pursuant to Rule 21, RLDE, Rule 413, SCACR. In the agreement, respondent admits misconduct and consents to a public reprimand. We accept the agreement and publicly reprimand respondent. The facts as set forth in the agreement are as follows.

Facts

I. Conflict of Interest
Respondent represented a client in a divorce action. Prior to the termination of the client's representation, respondent also represented the client's spouse in a criminal matter. Respondent failed to disclose this representation to the client and failed to obtain her consent. Respondent also failed to respond with candor to an inquiry by ODC regarding this matter.

II. Client Neglect
Respondent failed to communicate properly with clients on two occasions. In a criminal matter, respondent failed to respond to communications from a client, the client's family, and the assistant solicitor. In a civil matter, respondent neglected to ensure that a client received a court order in a timely fashion and failed to properly explain the order to the client.

III. Trexler Matter
Terry A. Trexler was placed on interim suspension by Order of this Court dated October 2, 1998. In re Trexler, 333 S.C. 1, 507 S.E.2d 322 (1998). Respondent contacted some of Trexler's clients, with Trexler's consent, in an attempt to associate on their cases. Respondent failed to properly communicate with Trexler's clients regarding their options for representation.


*85 Law

Respondent admits that his conduct violated the following Rules of Professional Conduct, Rule 407, SCACR: Rule 1.1 (failing to provide competent representation); Rule 1.3 (failing to act with reasonable diligence and promptness while representing a client); Rule 1.4(a) (failing to keep a client reasonably informed about the status of a matter and failing to promptly respond to reasonable requests for information); Rule 1.7(b) (representing a client whose interests conflict with those of another client without obtaining informed consent); and Rule 8.4(e) (violating the Rules of Professional Conduct).
Respondent also admits that he violated the following Rules for Lawyer Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (violating rules regarding the professional conduct of lawyers).

Conclusion
We find that respondent's misconduct warrants a public reprimand. We therefore accept the Agreement for Discipline by Consent and publicly reprimand respondent.
PUBLIC REPRIMAND.
TOAL, C.J., MOORE, WALLER, BURNETT and PLECONES, JJ., concur.